DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The Specification filed 1/6/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The 2nd and 3rd paragraphs of the “Disclosure of Invention” are not identical to the original Specification filed 3/28/2002 for the original Application 10/113,858, and incorporate a number of elements which are not in the original Specification filed 3/28/2002 for the original Application 10/113,858 (see 112, 1st paragraph new matter rejections)
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Every element of claim 8 (i.e. “a deformatter for…”, “an extractor for…”, “an extractor for…”, “a decoder for…”, “an extractor for…”, “a filter for…”, “a generator 
Every element’s name is functional in nature (e.g. the element name “deformatter” defines that the element is an element that “deformats”) both a placeholder and a functional limitation.  “for” is a transition/linking word.  “wherein the audio decoder comprises one or more hardware elements” is a limitation of the decoder whereas prong 3 of 112, 6th paragraph analysis recites that “the term ‘means’ or ‘step’ or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function”, and therefore “wherein the audio decoder comprises one or more hardware elements” is not sufficient to avoid a 112, 6th paragraph interpretation because it does not modify any of the elements that are interpreted under 112, 6th paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per Claim 1 and 8, the original Specification (i.e. the original Specification of Application 10/113,858, hereafter referred to as the “original Specification”) does not provide written description for “smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency not continuations-in part, and therefore no new matter can be added relative to the original Specification.  As discussed above, in the Specification objection, the 2nd and 3rd paragraph in the original Specification is new relative to the original Specification, and therefore, the 2nd and 3rd paragraph in the Disclosure of the Invention of the Specification of this application does not qualify as written description support for the claims of this application identified below.
All recitations of “limited” are “limited bandwidth” and “limited capacity” (see PG-PUB US 2003/0187663, hereafter Parent Publication, paragraphs 32-33) and “not limited to the regeneration of high-frequency components of a signal” (Parent Publication, paragraph 33), “most applications having limited information capacity” (Parent Publication, paragraph 48), none of which describe limiting an amount of envelope adjustment.
Paragraph 110 of the Parent Publication describes “us[ing[ this estimated envelope to modulate the regenerated spectral components signal received from the synthesis filterbank… This modulation provides a temporal shape that is substantially the same as the temporal shape of the original higher-frequency subband signal before it was flattened by the modulator”, but this does not describe modulation as involving any smoothing of the amount of envelope adjustment.
Paragraph 85 of the Parent Publication appears to have the closest subject matter by describing “adjust[ing] the amplitude of the regenerated signal according to the estimated spectral envelope information received from the deformatter” and claim high-frequency/regenerated signal is adjusted, and neither of these portions describe where an amount of envelope adjustment is “smoothed”.
Applicant’s only recitation of “smooth” is also in paragraph 74 of the Parent Publication, specifically “a noise-blending function has a maximum amplitude at the highest frequency and decays smoothly to a minimum value at the lowest frequency at which noise is blended.  This, however, refers to a noise-blending function applied to adjust a noise signal, and not the generated high frequency signal (which, as claimed, is a separate element of the combined high-frequency signal relative to the noise component).
Applicant also recites “flattened” in various places in the Specification, but these recitations appear to refer to where a baseband or high-frequency subband is flattened at the encoder end, and not where an amount of envelope adjustment is smoothed/flattened.
Additionally, the following claim language in claim 1 (and similarly claim 8) also does not appear to have written description in the original Specification, and is therefore new matter.
“decoding the first part to obtain a decoded baseband audio signal, wherein the decoding includes filtering in a frequency domain at least some of the spectral components of the baseband portion based on the temporal envelope information to shape a temporal envelope of the baseband portion”: Paragraphs 151-152 of the Parent reconstructed signal, which appears to refer to the combined high+low frequency signal or to only the highband, but these portions do not appear to describe where the temporal envelope is applied to the baseband, and paragraph 147 similarly appears to describe where a reconstruction filter FR applies to an entire signal and not to a baseband signal.  Paragraphs 109-110 describe where a synthesis filter-bank receives a frequency-domain representation of the flattened baseband signal and generates a time-domain representation and then a modulator receives the temporal envelope of the baseband signal and uses the estimated envelope to modulate the flattened baseband signal received from the synthesis filterbank, to provide a temporal shape that is substantially the same as the temporal shape of the original baseband signal.  These portions do not, however, describe that the temporal envelope that is extracted from the encoded signal is used in the filtering.  Instead, the temporal envelope is used in modulating that occurs after the filtering, and though multiplication is commonly how filtering is performed, it is, at a minimum, not clear that the modulator 281 and the synthesis filterbank 280 are collectively supposed to be the “filtering” in “decoding the first part… wherein the decoding includes filtering…” in claim 1, or the “frequency-domain filter” in the “decoder for obtaining a decoded baseband audio signal” in claim 8.  Additionally, this filtering in paragraphs 109-110 appears to be time-domain filtering (see paragraph 108), and not frequency-domain filtering.  Paragraph 113 describes restoring the same or substantially the same temporal envelope to the reconstructed signal in the frequency domain (where the reconstructed signal appears to refer to the wideband signal [see e.g. paragraph 12], decode the baseband signal as claimed).
“obtaining a plurality of subband signals by filtering the decoded baseband audio signal” and “generating a high-frequency reconstructed signal by copying in a circular manner a number of consecutive subband signals of the plurality of subband signals”: Paragraphs 64-66 of the Parent Publication describe where different frequency bands are copied but not where those frequency bands are obtained by filtering (as opposed to being already known/defined subbands as indicated by decoded information or other established information) and consequently does not describe copying subband signals obtained by filtering.  Additionally, the original Specification also does not have written description for “copying in a circular manner a number of consecutive subband signals of the plurality of subband signals”.  
“generating a high-frequency reconstructed signal by copying in a circular manner a number of consecutive subband signals of the plurality of subband signals”: The original Specification describes copying baseband spectral components in a circular manner starting with the lowest frequency component up to the highest frequency component (Parent Publication, paragraph 66) where frequency component does not necessarily correspond to a sub-band (as opposed to, for example, a single frequency).  This paragraph does include copying “for each individual subband of regenerated components”, but this appears to referring to where the baseband spectral components are copied to (i.e. highband subbands) and not the type of baseband information which is copied (i.e. baseband spectral components are copied to multiple subbands, not where multiple subbands are copied to the highband)
temporal envelope, and not the spectral envelope).
“wherein the obtaining the envelope adjusted high-frequency signal includes determining and applying a gain” (in the “obtaining an envelope adjusted high-frequency signal by adjusting…” limitation): Paragraphs 84-86 of the Parent Publication describes “gain adjuster” but appears to describe this in the context of where spectrum/signal amplitude/”gain” is adjusted, and does not specifically describe where a “gain”/multiplicative-factor is determined and applied (the estimated spectral envelope is determined when it is extracted from the encoded signal and is used to adjust amplitude but the extraction of the spectral envelope is already claimed in a separate step [i.e. the extracting… an estimated spectral envelope of the highband portion” limitation] and therefore cannot be the determined and applied gain which is determined and applied as part of the “obtaining an envelope adjusted high-frequency signal” limitation.  Paragraph 59 also describes “Gain adjuster… adjusts the amplitude of spectral components in the regenerated signal according to the estimated spectral envelope 
“obtaining a combined high-frequency signal by adding the noise component to the envelope adjusted high-frequency signal” and “obtaining a time-domain reconstructed audio signal by combining the decoded baseband audio signal and the combined high-frequency signal”: Paragraph 110 of the Parent Publication describes where regenerated spectral components are passed to a synthesis filterbank but based on paragraph 100 the synthesis filterbank appears to be only a transform (since in paragraph 100 the analysis filterbank is implemented by a time-domain to frequency-domain transform.  Additionally, paragraph 59 describes blending and gain adjustment, but this paragraph appears to describe where noise is added first, and then gain adjustment based on the spectral envelope is performed on the result of adding noise to the translated components (as claimed the gain adjustment occurs first and the noise addition occurs afterward, and no part of the Specification appears to include a portion which states that the elements can be implemented in different orders).

As per Claims 3-4 and 10-11, the original Specification does not provide written description for “wherein the noise parameter is represented in a form of a normalized ratio” and also does not describe “converting the normalized ratio to an amplitude value”.
Paragraph 51 of the Parent Publication describes “derives a single noise-blending parameter equal to a spectral flatness measure that is calculated from the ratio of the geometric mean to the arithmetic mean of the short-time power spectrum. The 
These portions, however, do not describe the ratio as “normalized” (or, at a minimum, it is not clear how a ratio of geometric mean and arithmetic mean qualifies as a “normalized” ratio [normalizing commonly/conventionally involves dividing one thing by another thing, but “normalized ratio” given its plain meaning refers to a ratio that is normalized, which would require a ratio to be dividing by something]) and does not describe where the normalized ratio is converted to an amplitude value.  
Paragraph 12 of the Parent Publication describes “obtaining a noise signal in response to the noise-blending parameter” and paragraph 51 of the Parent Publication describes “calculat[ing] one or more noise-blending parameters to be used by the receiver 142 to generate a noise component for translated spectral components”
These portions, at best describe where a noise component/signal having amplitudes can be derived from a noise-blending parameter but this does not necessarily mean that the noise parameter is converted to an amplitude value (as opposed to where the noise parameter is just a value that is used to convert something else into a noise signal). 

As per Claims 5-6, and 12-13, for reasons similar to those pertaining to claims 1 and 8, above, the original Specification does not describe “limiting an amount of envelope adjustment of the high-frequency reconstructed signal” and “compensating for the limiting by boosting the combined high-frequency signal”.
not described in the original Specification.
Additionally, no part of the Specification appears to describe increasing/boosting any signal, and therefore does not appear to describe increasing/boosting a combined high-frequency signal to compensate for the limiting.

The dependent claims include the issues of their respective parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As discussed below in the 112, 4th paragraph rejections, Claims 5 and 12 recite “limiting an amount of envelope adjustment of the high-frequency reconstructed signal” while claims 1 and 8 recite “smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal” where “smoothing” naturally/logically or is at least suggested to impose limits on an amount of envelope adjustment so that the amount is “smooth”.
Therefore, to the extent that “limiting…” in claims 5 and 12 are supposed to further define the “smoothing…” in claims 1 and 8 (as opposed to being an additional step relative to the “smoothing…”), claims 5 and 12 are not further limiting.
Therefore, it is not clear if Applicant meant to claim, in claims 5 and 12, limiting in addition to smoothing (which does not appear to have written description in the Specification) or if Applicant meant to claim where limiting is the smoothing (in which case, claims 5 and 12 are not further limiting).

Claims 8-13 are collectively unclear because Claim 8 recites “An audio decoder” whereas Claims 9-13 recite “The apparatus of claim 8/10/12” (where an apparatus is not necessarily an audio decoder).  It is therefore not clear whether Claims 8-13 are supposed to be “apparatus” claims or “audio decoder” claims.

Claims 11-13 are directed to “The apparatus of claim 8/10/12, further comprising converting/limiting/compensating…” and are thus claims that further limit an apparatus but adding a functional/method step, which is unusual because are, and not what they do.
	At a minimum, it is not clear if Applicant meant to add claim elements that perform the additional functions of claims 11-13 (similar to the ones in claim 8 where each function of the decoder is performed by a corresponding named element).
	
	Claim 9, also, while recited as a claim that further describes “the encoded audio signal” appears, in substance, to add a function to the apparatus of claim 8 (i.e. it appears to add a decoding step/function that decodes the encoded audio signal using an iMDCT).  Claim 9 is therefore also, as claimed, unusual for the same reasons as claims 11-13, because, in substance, it adds a step/function to an apparatus claim.

The dependent claims incorporate the issues of their respective parent claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 

Claims 5 and 12 recite “limiting an amount of envelope adjustment of the high-frequency reconstructed signal” while claims 1 and 8 recite “smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal” where “smoothing” naturally/logically or is at least suggested to impose limits on an amount of envelope adjustment so that the amount is “smooth”.  Therefore, to the extent that “limiting…” in claims 5 and 12 are supposed to further define the “smoothing…” in claims 1 and 8 (as opposed to being an additional step relative to the “smoothing…”), claims 5 and 12 are not further limiting.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
As per Claim 1 (and similarly claim 8), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) deformatting an encoded audio signal into a first part and a second part, extracting, from the first part, temporal envelope information,… decoding the first part to obtain a decoded baseband audio signal, wherein the decoding includes filtering in a frequency domain at least some of the spectral components of the baseband portion (the spectral components of the baseband portion which were extracted from the first part and whose number may vary dynamically) based on the temporal envelope to shape a temporal envelope of the baseband portion (i.e. where the temporal envelope is used in frequency domain filtering of the spectral components of the baseband portion in order to shape a temporal envelope of the baseband portion).
2017/0270942 (continuation of US Patent 9,697,843) teaches extracting a voicing classification parameter of an audio signal and determining a filter coefficient of a low pass filter based on the voicing classification parameter, filtering a low-band portion of the audio signal to generate a low-band audio signal and controlling an amplitude of a temporal envelope of the low-band audio signal based on the filter coefficient” (Abstract).  Paragraph 163 describes where a voicing classifier (in Figure 1) may determine parameters of a low band signal of the input signal 130, which appears to describe where voicing classification is performed based on low band information and then envelope adjustment of a low band signal is performed based on voicing classification, but as claimed the filtering of the low-band to obtain a decoded lowband signal is based on a temporal envelope that is extracted from an encoded audio signal.  Additionally, even assuming the baseband/lowband decoded from the bitstream could be interpreted as “temporal envelope information”, the baseband/lowband cannot simultaneously be interpreted as spectral components of the baseband portion (which are recited as two distinct entities in the claims).  
2014/0257827 teaches “After the spectral filling has been done, the low band fine structure [circumflex over (X)].sub.L(b) is input to a low frequency envelope shaper 78, which restores the synthesized low band spectrum” (paragraph 84) and “A locally synthesized low band spectrum .sub.L(b) is generated by shaping the decoded low band structure with the quantized envelope” (paragraph 100).  Paragraph 84 teaches where, after spectral filling is done, a low band fine structure is input to a low frequency envelope shaper which restores a synthesized low band spectrum, and paragraph 86 describes where the synthesized low band spectrum and a synthesized high band spectrum are combined.  2014/0257827 also teaches “generally beneficial to smoothen the adaptation to avoid creating abrupt changes in the spectral envelope” (paragraph 64) where the adaptation appears to refer to adapting a control parameter f (paragraph 52) and “The control parameter f is "common" in the sense that the same control parameter f is used to control both envelope shape and excitation noisiness” (paragraph 44).  This reference does not appear to teach envelope shaping using a temporal envelope.
2003/0220783 teaches “Temporal Noise shaping” which flattens the temporal envelope of the audio signal to be encoded so as to control the fine time structure of coding noise”
2008/0027715 teaches encoding a description of the temporal envelope as a quantized gain frame and/or gain shape (paragraph 115)
Liljeryd et al. (WO 00/45379, hereafter Liljeryd 1) suggests various limitations of claims 1 and 8 including deformatting an encoded audio signal into parts (demultiplexing a serial bitstream), extracting spectral components of the baseband 
and Liljeryd also suggests smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal (“serial bitstream is de-multiplexed… envelope data is decoded… the spectral envelope of the high-band… the spectral envelope data is interpolated… amplification factors are limited… smoothed… reconstructed high-band is adjusted”, page 7, lines 20-35; “adjusting the spectral envelope of the high-frequency reconstructed signal using limiting of the envelope adjustment amplification factors… smoothing to the envelope adjustment amplification factors”, page 2, lines 11-29; Figure 8 [especially element 804 and its output]; Figure 9, especially “spectral envelope data” 

These portions suggest “smoothing…an amount of envelope adjustment of the high-frequency reconstructed signal” [where envelope adjustment amplification factors are used to adjust the high-frequency reconstructed signal, where the envelope adjustment amplification factors are suggested to adjust the envelope of the high-frequency reconstructed signal by an amount based on their name and based on what they are designed to do, and where the factors are smoothed, thereby smoothing the amount that the amplification factors adjust the high-frequency reconstructed signal’s envelope]
Page 5, line 27 – page 6, line 20 describes, among other things, where envelope adjustment strives to make the spectral envelope of the regenerated highband similar to that of the original, where a replicated highband occasionally contains holes, and where a “transposed signal displays a spectral hole” [suggesting that the transposed signal is a 
These portions further suggested that the smoothing is “based on a parameter extracted from the encoded audio signal” [the smoothing is based on what the obtained amplification factors are, e.g. taking a moving average of obtained amplification factor values, where the amplification factors are based on scale factors of the transposed 
Liljeryd et al. (WO 98/57436, hereafter Liljeryd 2) suggests obtaining a plurality of subband signals by filtering the decoded baseband audio signal, and generating a high-frequency reconstructed signal by copying… a number of consecutive subband signals of the plurality of subband signals (Figures 1-2; Figure 9c; "Filter bank based transposition… signal to be transposed is divided into a series of BP- or subband signals… subband signals are then transposed, exact or approximately", page 12; “transposed… spectral envelope of this signal is adjusted... combined with a delayed version of the input signal", paragraph starting at the bottom of page 6 and ending at the top of page 7;
The top of page 12 describes dividing a signal to be transposed [obviously the low-band] into subbands, and Figure 9c depicts where a subset/”number” of consecutive subband signals 4-7 [obviously produced by bandpass filters], are consecutively copied "in order” to higher frequencies as part of a transposition process.
Liljeryd 2 suggests where the transposition of Figure 9 of Liljeryd 1 can be done, instead by transposing a plurality of consecutive subbands in the manner suggested by Figure 9c of Liljeryd 2 [i.e. via a simple substitution of each of the 2x, 3x, and 4x transpositions in Liljeryd 1's transposition module with a multiple-consecutive-subband transposition like the one described in Figure 9c of Liljeryd 2]

Therefore, it would have been obvious to one of ordinary skill in the art to perform a simple substitution of one high-frequency-generating transposition with another because the prior art teaches the claimed invention except for the substitution of a high-frequency-generating transposition that does not necessarily copy consecutive subbands of a narrowband/baseband signal with one that does.  Liljeryd 2 teaches that high-frequency-generating transposition that copies consecutive subbands of a narrowband/baseband signal was known in the art.  One of ordinary skill in the art could have substituted one high-frequency-generating transposition with another to obtain the predictable results of a spectral band replication system that reconstructs a high frequency signal using envelope and noise-floor data (as per Liljeryd 1) and by copying consecutive narrowband/baseband subbands (as per Liljeryd 2).
Liljeryd et al. (WO 01/91111, hereafter Liljeryd 3) also appears to teach translating/copying consecutive subbands as part of spectral translation/folding (Figure 3, page 6, line 24 – page 7, line 5)
Liljeryd 1 and Liljeryd 2, do not, but Tucker (US 6,675,144) (in combination with Liljeryd 1 and Liljeryd 2) suggests wherein the noise parameter indicates a level of noise contained in the highband portion (“compare the measured upper sub-band noise energy against a threshold derived from at least one of the upper and lower sub-band energies and, if it is below the threshold, the noise floor energy value is transmitted instead.  The noise floor energy is an estimate of the background noise level 
Liljeryd 1 does not specifically teach that a noise floor can be a level of noise contained in the highband portion [Liljeryd 1 teaches where a noise floor is of an entire signal, which can be a noise level through all frequencies including the highband].
Tucker, however, specifically teaches an embodiment of a noise floor that is transmitted [like Liljeryd 1’s noise floor] and which is “an estimate of the background noise level in the upper band” and which, when used as a substitute for the noise floor in Liljeryd 1 [the one calculated in the encoder of Liljeryd 1, Figure 8], involves estimating the background noise level of the highband in the encoder’s input signal [i.e. “a noise parameter” that “indicates a level of noise contained in the highband portion”]
The references thus suggest a combination where Liljeryd 1’s system transposes consecutive subbands [as per Liljeryd 2] and uses a high/upper-band noise floor/background noise level estimate [as per Tucker] to generate a reconstructed highband).
Therefore, it would have been obvious to one of ordinary skill in the art to perform a simple substitution of one noise parameter with another, because the prior art teaches the claimed invention except for the substitution of a noise parameter that does not necessarily indicate a level of noise contained in a high/upper band with one that does.  Tucker teaches that a noise parameter that indicates a level of noise contained in a high/upper band was known in the art.  One of ordinary skill in the art could have substituted one noise parameter with another to obtain the predictable results of a spectral band replication system that reconstructs a high frequency signal using 
Liljeryd 1, in view of Liljeryd 2 and Tucker, do not, but Henn et al. (US 2002/0103637), hereafter Henn, and Kjorling et al. (US 2002/0087304), hereafter Kjorling (both eventually assigned to Dolby but both, at the time of invention, assigned to Coding Technologies Sweden, and therefore both qualify as prior art.) suggest the following:
Henn suggests wherein the number of the spectral components of the baseband portion is capable of varying dynamically (“above mentioned methods are applicable to double-ended and single-ended HFR-systems alike.  In the later case, only a lowband of varying bandwidth, encoded by the core codec is transmitted", paragraph 37; “Adapting the HFR start frequency to the varying bandwidth of the lowband signal”, paragraph 38;
Henn teaches where, in a high frequency reconstruction system [i.e. a spectral band replication, bandwidth extension/expansion system], the lowband can have a varying bandwidth, where varying bandwidth obviously varies the amount of frequencies covered by the lowband such that the number of lowband frequencies [and obviously the number of components occupying the lowband frequencies] "var[ies] dynamically”.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one type of baseband in an SBR/HFR/BWE system with another because the prior art teaches the claimed limitations except for the substitution of a baseband that does not necessarily have 
Henn further suggests wherein the obtaining the envelope adjusted high-frequency signal includes determining and applying a gain (“envelope data… fed to the HFR envelope decoder… decoded envelope data is then fed to the gain control module… low band signal… routed to the transposition module… generates a replicated highband signal from the lowband… highband signal is fed to the gain control module in order to adjust the highband spectral envelope to that of the transmitted envelope… output is thus an envelope adjusted highband audio signal”, paragraph 41; 
The decoding of the envelope can be interpreted as determining a gain [since it is used as a gain, in the sense that it is used by gain control to modify amplitude values] and the adjusting of the tranposed lowband using the envelope can thus be interpreted as applying the envelope/”gain”.  Henn also specifically states that this results in an "envelope adjusted highband/high-frequency signal")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one highband envelope adjustment 
2012/0016667 teaches “modifying an energy envelope of the high band coefficients by multiplying modification gains to flatten or smooth the high band coefficients, and applying a received spectral envelope decoded from the received audio bitstream to the high band coefficients” (Abstract).  This appears to be directed to flattening or smoothing spectral content, and not smoothing/flattening an envelope adjustment amount.
Kjorling suggests wherein a frequency resolution of the estimated spectral envelope is adaptive (“The invention uses adaptive frequency resolution of... for 
Paragraph 27 describes HenvCur(z) as “the spectral envelope of the current signal segment” and paragraph 28 describes where "The invention uses adaptive frequency resolution of HenvCur(z), such that it is at least obvious [if not explicitly taught] that an envelope used in HFR can have an adaptive frequency resolution)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one type of spectral envelope with another because the prior art teaches the claimed limitations except for the substitution of a spectral envelope which does not necessarily have adaptive frequency resolution with one that does.  Kjorling teaches that a spectral envelope that has adaptive frequency resolution was known in the art.  One of ordinary skill in the art could have substituted one type of spectral envelope with another to obtain the predictable results of a spectral band replication system that reconstructs a high frequency signal using envelope and noise-floor data (as per Liljeryd 1) and by copying consecutive narrowband/baseband subbands (as per Liljeryd 2) where the noise-floor data indicates a background noise level in an upper band (as per Tucker), where the bandwidth of the baseband/lowband varies (as per Henn) and where a decoded envelope is applied to a high frequency signal as a gain (as per Henn) where the spectral envelope has an adaptive frequency resolution (as per Kjorling).
Kornagel, U. “Spectral widening of the excitation signal for telephone-band speech enhancement”, (Sept. 2001) International Workshop on Acoustic Echo and Noise Control, Germany, Paper presented at the 215-218. Retrieved from https://dialog.proquest.com/professional/docview/796235066?accountid=131444 suggests generating a high-frequency reconstructed signal by copying in a circular manner a number of consecutive subband signals of the plurality of subband signals (Kornagel teaches where spectral components are copied to the higher frequencies by a cyclic copying-loop, where the cyclic mode means that the source frequency of the copying loop jumps back to the beginning of the telephone-band when it reaches the upper frequency of the telephone-band [Section 2.1 HP-regeneration, where Section 2 is titled Lowpass- and highpass-regeneration].  
Kornagel thus suggests where the consecutive subband copying of Liljeryd 2 and Liljeryd 3 can, instead, be done “in a circular manner”)

Double Patenting
The claims are rejected under Double Patenting based on the claims of US Patent 9,466,306 (corresponding to Application 15/203,528) and US Patent 9,947,328 (of Parent Application 15/702,451), US Patent 10,269,362 (corresponding to Application 15/921,859), US Patent 9,548,060 (corresponding to Application 15/258,415), US Patent 9,412,388 (corresponding to Application 15/133,367), and US Patent 10,529,347 (corresponding to Application 16/268,448), for reasons discussed below, but first:
For clarity of the record, NO double patenting rejections are required between the claims of this application and those of this application's parent/"sibling" Applications (other than Applications 15/133,367, 15/203,528, 15/258,415, 15/702,451, 15/921,859, and 16/268,448, which will be addressed later), including Applications 15/370,085, 15/425,827, and 15/473,808, because none of those Applications' claims teach/suggest:
first part, temporal envelope information”
“decoding the first part to obtain a decoded baseband audio signal, wherein the decoding includes filtering in a frequency domain at least some of the spectral components of the baseband portion based on the temporal envelope information to shape a temporal envelope of the baseband portion"

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-11 of U.S. Patent No. 9,466,306, hereafter Parent Patent 1, in view of Henn et al. (US 2002/0103637), hereafter Henn, and Kjorling et al. (US 2002/0087304), hereafter Kjorling (both eventually assigned to Dolby but both, at the time of invention, assigned to Coding Technologies Sweden, and therefore both qualify as prior art.). 

As per Claims 1 and 8, they are identical to claims 1 and 11 of Parent Patent 1 (respectively), except: 

and
where claims 1 and 8 of this application further include “smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal” and “a smoother for smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal”, respectively,
and 
where, in claims 1 and 8 of this application, the number of spectral components of the baseband portion which are extracted from the first part may vary dynamically, where the frequency resolution of the estimated spectral envelope is adaptive, where the obtaining of the envelope adjusted high-frequency signal includes determining and applying a gain,

For claim 8, the “smoother…” limitation in claim 8 is suggested by claims 8 and 11 of Parent Patent 1 because claim 8 of Parent Patent 1 is a method equivalent of the “smoother…” limitation, because Claim 8 of Parent Patent 1 also teaches where the “smoothing…” is added to the functions of Claim 1 of Parent Patent 1 [where Claim 1 of Parent Patent 1 is a method equivalent of Claim 11 of Parent Patent 1], and because claim 11 of Parent Patent 1 teaches where each of a plurality of functions are performed by its own element with a name corresponding to its respective function)
Henn suggests wherein the number of the spectral components of the baseband portion is capable of varying dynamically (“above mentioned methods are applicable to double-ended and single-ended HFR-systems alike.  In the later case, only a lowband of varying bandwidth, encoded by the core codec is transmitted", paragraph 37; “Adapting the HFR start frequency to the varying bandwidth of the lowband signal”, paragraph 38;
Henn teaches where, in a high frequency reconstruction system [i.e. a spectral band replication, bandwidth extension/expansion system], the lowband can have a varying bandwidth, where varying bandwidth obviously varies the amount of frequencies covered by the lowband such that the number of lowband frequencies [and obviously the number of components occupying the lowband frequencies] "var[ies] dynamically”.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one type of baseband in an SBR/HFR/BWE system with another because claims 1, 8, and 11 of Parent Patent 1 
Henn further suggests wherein the obtaining the envelope adjusted high-frequency signal includes determining and applying a gain (“envelope data… fed to the HFR envelope decoder… decoded envelope data is then fed to the gain control module… low band signal… routed to the transposition module… generates a replicated highband signal from the lowband… highband signal is fed to the gain control module in order to adjust the highband spectral envelope to that of the transmitted envelope… output is thus an envelope adjusted highband audio signal”, paragraph 41; 
The decoding of the envelope can be interpreted as determining a gain [since it is used as a gain, in the sense that it is used by gain control to modify amplitude values] and the adjusting of the tranposed lowband using the envelope can thus be interpreted as applying the envelope/”gain”.  Henn also specifically states that this results in an "envelope adjusted highband/high-frequency signal")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one highband envelope adjustment with another because claims 1, 8, and 11 of Parent Patent 1 teach the claimed invention except for the substitution of a highband envelope adjustment that does not necessarily 
Kjorling suggests wherein a frequency resolution of the estimated spectral envelope is adaptive (“The invention uses adaptive frequency resolution of... for envelope adjustment of HFR signals", paragraph 28; “spectral envelope of the current signal segment is described by”, paragraph 27; 
Paragraph 27 describes HenvCur(z) as “the spectral envelope of the current signal segment” and paragraph 28 describes where "The invention uses adaptive frequency resolution of HenvCur(z), such that it is at least obvious [if not explicitly taught] that an envelope used in HFR can have an adaptive frequency resolution)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one type of spectral envelope with another because claims 1, 8, and 11 of Parent Patent 1 teach the claimed limitations except for the substitution of a spectral envelope which does not necessarily have adaptive frequency resolution with one that does.  Kjorling teaches that a spectral 

Claims 2 and 9 correspond to Claim 3 of Parent Patent 1.
Claims 3 and 10 correspond to Claim 4 of Parent Patent 1.
Claims 4 and 11 correspond to Claim 5 of Parent Patent 1.
Claims 5 and 12 correspond to Claim 6 of Parent Patent 1.
Claims 6 and 13 correspond to Claim 7 of Parent Patent 1.
Claim 7 corresponds to Claim 10 of Parent Patent 1.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-11, of U.S. Patent No. 9,947,328 (listed as US Patent of Parent Application 15,702,451), hereafter Parent Patent 2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 are anticpated by the claims of Parent Patent 2, and claims 8-13 are rendered obvious by the claims of Parent Patent 2.


and except where claims 1 and 8 of this application further include “smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal” and “a smoother for smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal”, respectively.
For claim 1, the “smoothing…” limitation in claim 1 is taught by identical language in claim 8 of Parent Patent 2. 
For claim 8, the “smoother…” limitation in claim 8 is suggested by claims 8 and 11 of Parent Patent 2 because claim 8 of Parent Patent 2 is a method equivalent of the “smoother…” limitation, because Claim 8 of Parent Patent 2 also teaches where the “smoothing…” is added to the functions of Claim 1 of Parent Patent 2 [where Claim 1 of Parent Patent 2 is a method equivalent of Claim 11 of Parent Patent 2], and because claim 11 of Parent Patent 2 teaches where each of a plurality of functions are performed by its own element with a name corresponding to its respective function)


Claims 3 and 10 correspond to Claim 4 of Parent Patent 2.
Claims 4 and 11 correspond to Claim 5 of Parent Patent 2.
Claims 5 and 12 correspond to Claim 6 of Parent Patent 2.
Claims 6 and 13 correspond to Claim 7 of Parent Patent 2.
Claim 7 corresponds to Claim 10 of Parent Patent 2.

Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9,  of U.S. Patent No. 10,269,362, hereafter Parent Patent 3, in view of Liljeryd et al. (WO 00/45379), hereafter Liljeryd. 

As per Claims 1 and 8, they are identical to claims 1 and 9 of Parent Patent 3 except where Claims 1 and 8 of this application further recite “smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal” and “a smoother for smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal”.
Liljeryd suggests smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal (“serial bitstream is de-multiplexed… envelope data is decoded… the spectral envelope of the high-band… the spectral envelope data is interpolated… amplification factors are limited… smoothed… reconstructed high-band is adjusted”, page 7, lines 20-35; “adjusting the spectral envelope of the high-frequency 
Page 7, lines 20-35 describes where amplification factors are smoothed, and page 2, lines 11-29 [particularly page 2, lines 22-23 and 26], describe adjusting a spectral envelope of a high-frequency reconstructed signal using limiting of the envelope adjustment amplification factors, and where “the envelope adjustment amplification factors” [the same phrase used to reference amplification factors whose limiting is used to adjust the spectral envelope of the high-frequency reconstructed signal] are smoothed.  Claim 9 also more specifically recites where a spectral envelope of the high-frequency reconstructed signal is adjusted using smoothing of the envelope adjustment amplification factors.  Figures 6-7 and page 7, lines 8-19 also describe where amplification factors are “smoothed” and where amplification factors are to be multiplied with corresponding subband samples.
These portions suggest “smoothing…an amount of envelope adjustment of the high-frequency reconstructed signal” [where envelope adjustment amplification factors are used to adjust the high-frequency reconstructed signal, where the envelope adjustment amplification factors are suggested to adjust the envelope of the high-frequency reconstructed signal by an amount based on their name and based on what they are designed to do, and where the factors are smoothed, thereby smoothing the amount that the amplification factors adjust the high-frequency reconstructed signal’s envelope]


Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Claims 1 and 9 of Parent Patent 3 to include the suggestion of Liljeryd of smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal, in order to avoid aliasing and ringing and ripple (as per Liljeryd, page 7, lines 8-19)

Claims 2 and 9 correspond to Claim 2 of Parent Patent 3.
Claims 3 and 10 correspond to Claim 3 of Parent Patent 3.
Claims 4 and 11 correspond to Claim 4 of Parent Patent 3.
Claims 5 and 12 correspond to Claim 5 of Parent Patent 3.
Claims 6 and 13 correspond to Claim 6 of Parent Patent 3.
Claim 7 corresponds to Claim 8 of Parent Patent 3.

Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,529,347, hereafter Parent Patent 4, in view of Liljeryd et al. (WO 00/45379), hereafter Liljeryd. 

As per Claims 1 and 8, they are identical to claims 1 and 8 of Parent Patent 4 except where Claims 1 and 8 of this application: 
do not recite “wherein the plurality of subband signals are generated with one or more Quadrature Mirror Filters [QMF]”
further recite “smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal” and “a smoother for smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal”.
Liljeryd (in combination with Claims 1 and 11 of Parent Patent 4) suggests smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal (“serial bitstream is de-multiplexed… envelope data is decoded… the spectral envelope of the high-band… the spectral envelope data is interpolated… amplification factors are limited… smoothed… reconstructed high-band is adjusted”, page 7, lines 20-35; “adjusting the spectral envelope of the high-frequency reconstructed signal using limiting of the envelope adjustment amplification factors… smoothing to the envelope adjustment amplification factors”, page 2, lines 11-29; Figure 8 [especially element 804 and its output]; Figure 9, especially “spectral envelope data” line leading out of the 

These portions suggest “smoothing…an amount of envelope adjustment of the high-frequency reconstructed signal” [where envelope adjustment amplification factors are used to adjust the high-frequency reconstructed signal, where the envelope adjustment amplification factors are suggested to adjust the envelope of the high-frequency reconstructed signal by an amount based on their name and based on what they are designed to do, and where the factors are smoothed, thereby smoothing the amount that the amplification factors adjust the high-frequency reconstructed signal’s envelope]
Page 5, line 27 – page 6, line 20 describes, among other things, where envelope adjustment strives to make the spectral envelope of the regenerated highband similar to that of the original, where a replicated highband occasionally contains holes, and where a “transposed signal displays a spectral hole” [suggesting that the transposed signal is a 
These portions further suggested that the smoothing is “based on a parameter extracted from the encoded audio signal” [the smoothing is based on what the obtained amplification factors are, e.g. taking a moving average of obtained amplification factor values, where the amplification factors are based on scale factors of the transposed 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Claims 1 and 11 of Parent Patent 4 to include the suggestion of Liljeryd of smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal, in order to avoid aliasing and ringing and ripple (as per Liljeryd, page 7, lines 8-19)

	Claims 2-7 and 9-13 correspond to claims 2-7 and 9-13 of Parent Patent 4, respectively.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-11 of U.S. Patent No. 9,412,388, hereafter Parent Patent 5, in view of Henn et al. (US 2002/0103637), hereafter Henn, and Kornagel (“Spectral widening of the excitation signal for telephone-band speech enhancement”). 

As per Claims 1 and 8, Claims 1 and 8 are identical to claims 1 and 11 of Parent Patent 5, except
where, in claims 1 and 8 of this application, the temporal envelope information does not necessarily include coefficients representing a reconstruction filter and where the decoding of the first part to obtain of a decoded baseband audio signal (in claim 1 of 
	and
	where “copying… a number of consecutive subband signals of the plurality of subband signals” “cop[ies] in a circular manner”
	and
	“wherein the obtaining the envelope adjusted high-frequency signal includes determining and applying a gain”
	And
where claims 1 and 8 of this application further include “smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal” and “a smoother for smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment of the high-frequency reconstructed signal”, respectively,
For claim 1, the “smoothing…” limitation in claim 1 is taught by identical language in claim 8 of Parent Patent 5. 
For claim 8, the “smoother…” limitation in claim 8 is suggested by claims 8 and 11 of Parent Patent 5 because claim 8 of Parent Patent 5 is a method equivalent of the 
Henn further suggests wherein the obtaining the envelope adjusted high-frequency signal includes determining and applying a gain (“envelope data… fed to the HFR envelope decoder… decoded envelope data is then fed to the gain control module… low band signal… routed to the transposition module… generates a replicated highband signal from the lowband… highband signal is fed to the gain control module in order to adjust the highband spectral envelope to that of the transmitted envelope… output is thus an envelope adjusted highband audio signal”, paragraph 41; 
The decoding of the envelope can be interpreted as determining a gain [since it is used as a gain, in the sense that it is used by gain control to modify amplitude values] and the adjusting of the tranposed lowband using the envelope can thus be interpreted as applying the envelope/”gain”.  Henn also specifically states that this results in an "envelope adjusted highband/high-frequency signal")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one highband envelope adjustment with another because claims 1, 8, and 11 of Parent Patent 5 teach the claimed invention except for the substitution of a highband envelope adjustment that does not necessarily determine and apply a gain with one that does.  Henn teaches where envelope adjustment of a highband signal that determines and applies a gain was known in the 
	Claims 1 and 11 of Parent Patent 5 teach generating a high-frequency reconstructed signal by copying… a number of consecutive subband signals of the plurality of subband signals.  Claims 1, 8 and 11 of Parent Patent 5, in view of Henn, do not, but Kornagel suggests generating a high-frequency reconstructed signal by copying in a circular manner a number of consecutive subband signals of the plurality of subband signals (Section 2.1; Section 2. titled “Lowpass- and Highpass-Regeneration”; Introduction [especially first paragraph and second to last paragraph]; Figure 2;
	Section 2.1 [particularly the portion above Figure 1] teaches “spectral components are copied to higher frequencies by a cyclic copying-loop” and “cyclic mode means that the source frequency of the copying loop jumps back to the beginning of the telephone-band when it reaches the upper frequency of the telephone-band” [see also Figure 2 cyclic copying], where the first paragraph of Section 1 describes “transmitted speech is usually reduced to the frequency band from 0.3 kHz to 3.4 kHz.  This results in the typical telephone sound” and “it is desirable to enhance the bandwidth of the telephone-band signal” and “One very simple method to achieve the enhancement 
	Kornagel thus suggests where the copying of consecutive subbands in Claims 1 and 11 of Parent Patent 5 is, instead a cyclic/”circular” copying [i.e. “generating a high-frequency reconstructed signal by copying in a circular manner a number of consecutive subband signals of the plurality of subband signals”])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one type of copying with another because Claims 1, 8, and 11 of Parent Patent 5 and Henn teach the claimed invention except for the substitution of copying that is not necessarily circular with copying that is circular.  Kornagel teaches that circular copying was known in the art.  One of ordinary skill in the art could have substituted one type of copying with another to obtain the predictable results of the SBR/HFR/BWE system of claims 1, 8, and 11 of Parent Patent 5, where a decoded envelope is applied to a high frequency signal as a gain (as per Henn) where the copying is cyclic copying (as per Kornagel)
	
Claims 2 and 9 correspond to Claim 3 of Parent Patent 5.
Claims 3 and 10 correspond to Claim 4 of Parent Patent 5.
Claims 4 and 11 correspond to Claim 5 of Parent Patent 5.
Claims 5 and 12 correspond to Claim 6 of Parent Patent 5.

Claim 7 corresponds to Claim 10 of Parent Patent 5.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-11, of U.S. Patent No. 9,548,060, hereafter Parent Patent 6, in view of in view of Henn et al. (US 2002/0103637), hereafter Henn, and Kjorling et al. (US 2002/0087304), hereafter Kjorling (both eventually assigned to Dolby but both, at the time of invention, assigned to Coding Technologies Sweden, and therefore both qualify as prior art.), Kornagel (“Spectral widening of the excitation signal for telephone-band speech enhancement”), and  Liljeryd et al. (WO 00/45379), hereafter Liljeryd,. 

As per Claims 1 and 8, Claims 1 and 8 are identical to claims 1 and 11 of Parent Patent 6, except
where, in claims 1 and 8 of this application, the temporal envelope information does not necessarily include coefficients representing a reconstruction filter and where the obtaining of a decoded baseband audio signal (in claim 1 of this application) and the obtaining of a decoded baseband audio signal (in claim 11 of this application) does not necessarily filter with a/the reconstruction filter (i.e. these differing limitations in claims 1 and 11 of this application are broader than, and are thus still taught by, the corresponding limitations of claims 1 and 11 of Parent Patent 6, where a reconstruction filter is suggested to be a frequency-domain filter because it filters spectral components which are typically frequency-domain information)
and
	deformatting an encoded audio signal into a first part and a second part/a deformatter for extracting a first part and a second part from an encoded audio signal, extracting/obtaining, from the first part, temporal envelope information, extracting/obtaining, from the first part, spectral components of the baseband portion, decoding the first part to obtain a decoded baseband signal, wherein the decoding includes filtering/a decoder for obtaining a decoded baseband audio signal from the first part, extracting/obtaining, from the second part, a noise parameter and an estimated spectral envelope of the highband portion.
and
“the number of the spectral components of the baseband portion may vary dynamically”
and
where “copying… a number of consecutive subband signals of the plurality of subband signals” “cop[ies] in a circular manner”
	and
	“wherein a frequency resolution of the estimated spectral envelope is adaptive”
	and
“wherein the obtaining the envelope adjusted high-frequency signal includes determining and applying a gain”
	And
where claims 1 and 8 of this application further include “smoothing, based on a parameter extracted from the encoded audio signal, an amount of envelope adjustment 
For claim 1, the “smoothing…” limitation in claim 1 is taught by identical language in claim 8 of Parent Patent 6. 
For claim 8, the “smoother…” limitation in claim 8 is suggested by claims 8 and 11 of Parent Patent 6 because claim 8 of Parent Patent 6 is a method equivalent of the “smoother…” limitation, because Claim 8 of Parent Patent 6 also teaches where the “smoothing…” is added to the functions of Claim 1 of Parent Patent 6 [where Claim 1 of Parent Patent 6 is a method equivalent of Claim 11 of Parent Patent 6], and because claim 11 of Parent Patent 6 teaches where each of a plurality of functions are performed by its own element with a name corresponding to its respective function)
Henn suggests wherein the number of the spectral components of the baseband portion is capable of varying dynamically (“above mentioned methods are applicable to double-ended and single-ended HFR-systems alike.  In the later case, only a lowband of varying bandwidth, encoded by the core codec is transmitted", paragraph 37; “Adapting the HFR start frequency to the varying bandwidth of the lowband signal”, paragraph 38;
Henn teaches where, in a high frequency reconstruction system [i.e. a spectral band replication, bandwidth extension/expansion system], the lowband can have a varying bandwidth, where varying bandwidth obviously varies the amount of frequencies covered by the lowband such that the number of lowband frequencies [and obviously the number of components occupying the lowband frequencies] "var[ies] dynamically”.)

Henn further suggests wherein the obtaining the envelope adjusted high-frequency signal includes determining and applying a gain (“envelope data… fed to the HFR envelope decoder… decoded envelope data is then fed to the gain control module… low band signal… routed to the transposition module… generates a replicated highband signal from the lowband… highband signal is fed to the gain control module in order to adjust the highband spectral envelope to that of the transmitted envelope… output is thus an envelope adjusted highband audio signal”, paragraph 41; 
The decoding of the envelope can be interpreted as determining a gain [since it is used as a gain, in the sense that it is used by gain control to modify amplitude values] and the adjusting of the tranposed lowband using the envelope can thus be interpreted as applying the envelope/”gain”.  Henn also specifically states that this results in an "envelope adjusted highband/high-frequency signal")

Kjorling suggests wherein a frequency resolution of the estimated spectral envelope is adaptive (“The invention uses adaptive frequency resolution of... for envelope adjustment of HFR signals", paragraph 28; “spectral envelope of the current signal segment is described by”, paragraph 27; 
Paragraph 27 describes HenvCur(z) as “the spectral envelope of the current signal segment” and paragraph 28 describes where "The invention uses adaptive frequency resolution of HenvCur(z), such that it is at least obvious [if not explicitly taught] that an envelope used in HFR can have an adaptive frequency resolution)

Claims 1 and 11 of Parent Patent 6 teach generating a high-frequency reconstructed signal by copying… a number of consecutive subband signals of the plurality of subband signals.  Claims 1, 8, and 11 of Parent Patent 6, in view of Henn and Kjorling, do not, but Kornagel suggests generating a high-frequency reconstructed signal by copying in a circular manner a number of consecutive subband signals of the plurality of subband signals (Section 2.1; Section 2. titled “Lowpass- and Highpass-Regeneration”; Introduction [especially first paragraph and second to last paragraph]; Figure 2;
	Section 2.1 [particularly the portion above Figure 1] teaches “spectral components are copied to higher frequencies by a cyclic copying-loop” and “cyclic mode means that the source frequency of the copying loop jumps back to the beginning of the 
	Kornagel thus suggests where the copying of consecutive subbands in Claims 1 and 11 of Parent Patent 6 is, instead a cyclic/”circular” copying [i.e. “generating a high-frequency reconstructed signal by copying in a circular manner a number of consecutive subband signals of the plurality of subband signals”])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one type of copying with another because Claims 1, 8, and 11 of Parent Patent 6 and Henn and Kjorling teach the claimed invention except for the substitution of copying that is not necessarily circular with copying that is circular.  Kornagel teaches that circular copying was known in the art.  One of ordinary skill in the art could have substituted one type of copying with another to obtain the predictable results of the SBR/HFR/BWE system of claims 1, 8, and 11 of Parent Patent 6, where the bandwidth of the baseband/lowband varies (as per 
	Liljeryd suggests deformatting an encoded audio signal into a first part and a second part/a deformatter for extracting a first part and a second part from an encoded audio signal, extracting/obtaining, from the first part, temporal envelope information, extracting/obtaining, from the first part, spectral components of the baseband portion, decoding the first part to obtain a decoded baseband signal, wherein the decoding includes filtering/a decoder for obtaining a decoded baseband audio signal from the first part, extracting/obtaining, from the second part, a noise parameter and an estimated spectral envelope of the highband portion (Figure 9, especially element 901 and its outputs and the output of elements 902 and 903; “serial bitstream is de-multiplexed… envelope data is decoded… spectral envelope of the high-band and the noise-floor level… de-multiplexed source coded signal is decoded using an arbitrary audio decoder”, page 7, lines 20-35;
	Claims 1 and 11 of Parent Patent 6 extract and obtain temporal envelope information, spectral components of the baseband portion, and a noise parameter and an estimated spectral envelope of the highband portion, but does not recite where those data entities are extracted/obtained from a first part and a second part that an encoded audio signal is deformatted into.  
	Claims 1 and 11 of Parent Patent 6 also do not recite where the obtaining of the decoded baseband audio signal is done by “decoding the first part”.

	Liljeryd thus suggests where Claims 1 and 11 of Parent Patent 6 more specifically performs “deformatting an encoded audio signal into a first part and a second part, extracting, from the first part, temporal envelope information, extracting, from the first part, spectral components of the baseband portion, decoding the first part to obtain a decoded baseband signal, wherein the decoding includes filtering, extracting, from the second part, a noise parameter and an estimated spectral envelope of the highband portion” [i.e. where an encoded audio signal input to the system/method of Claims 1 and 11 of Parent Patent 6 is deformatted by a DEMUX into “a second” envelope data “part” containing the noise parameter and the estimated spectral envelope and “a first part” which contains everything else that is output by the DEMUX including coded temporal envelope information and coded spectral components of the baseband portion, where the temporal envelope information is “extracted” from the coded temporal envelope information portion of “the first part”, where the spectral 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one type of audio decoding with another because Claims 1, 8, and 11 of Parent Patent 6 and Henn and Kjorling and Kornagel teach the claimed invention except for the substitution of audio decoding which does not necessarily extract/obtain different data from respective parts extracted by deformatting an encoded audio signal, and which does not necessary obtain a decoded baseband audio signal by decoding one of the parts extracted by the deformatting of the encoded audio signal, with audio coding which does.  Liljeryd teaches that audio decoding which extracts/obtains different data from respective parts extracted by deformatting an encoded audio signal, and which obtains a decoded baseband audio signal by decoding one of the parts extracted by the deformatting of the encoded audio signal, was known in the art.  One of ordinary skill in the art could have substituted one type of audio decoding with another to obtain the predictable results of the SBR/HFR/BWE system of claims 1, 8, and 11 of Parent Patent 6, where the 

Claims 2 and 9 correspond to Claim 3 of Parent Patent 6.
Claims 3 and 10 correspond to Claim 4 of Parent Patent 6.
Claims 4 and 11 correspond to Claim 5 of Parent Patent 6.
Claims 5 and 12 correspond to Claim 6 of Parent Patent 6.
Claims 6 and 13 correspond to Claim 7 of Parent Patent 6.
Claim 7 corresponds to Claim 10 of Parent Patent 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2013/0041673 teaches “guided bandwidth extension using patching of the lowband input signal and the first parameter set comprising shaping using the first parameter set to obtain a first shaped signal, wherein the patching of the lowband input signal generates the first frequency content; and performing a blind bandwidth extension operation using the first frequency content and a second parameter set to generate a second frequency content extending up to a second frequency being higher 
2003/0093271 (filing date LATE but foreign application [Japanese] date precedes earliest date of this application) teaches “a lower subband which is to be copied as the higher frequency spectrum from among a plurality of the lower subbands which form the lower frequency spectrum” (Abstract)
5956674 teaches “The reconstructed subband samples in the source channel are copied over to the corresponding subbands in the intensity channels, beginning at the subband indicated by the SUBS of the intensity channel itself. During the process of transferring the source subband audio to the intensity subbands, the amplitude of the samples are multiplied by the ratio of the source subband rms and the intensity subband rms (step 274)”
5327518 describes EG1 can be expressed as a linear combination of EG1-1 and circularly shifted versions of GG (col. 13, lines 1-11) where EG and GG are the M-point DFTs (col. 11, line 61 – col. 12, line 5) of a successive error sequence and a function g[n] (Equations 13 and 16)
George, M. (1999). Spread spectrum watermarking for images and video (Order No. MQ46574). Available from ProQuest Dissertations and Theses Professional. (304569404). Retrieved from https://dialog.proquest.com/professional/docview/304569404?accountid=131444 teaches “translations cause the image to be ‘wrapped around’, which could be referred to as circular translation (page 47) and where the described method could be used for audio as well (Abstract).  The circular translation in this reference does not appear to be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 9:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






EY 2/24/2021
/ERIC YEN/Primary Examiner, Art Unit 2658